Motion Granted; Appeal Dismissed and Memorandum Opinion filed January 31,
2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-11-00782-CV


 BALLARD EXPLORATION COMPANY, INC. AND GORDY OIL COMPANY,
                        Appellants

                                            V.

   MRA NORTHEAST, L.P. AND FRM/MRA HOLDINGS #1, LTD., Appellees


                       On Appeal from the 333rd District Court
                                Harris County, Texas
                          Trial Court Cause No. 2009-21836


                  MEMORANDUM                         OPINION


      This is an appeal from a judgment signed August 5, 2011. On January 23, 2012,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.

      The motion is granted. Accordingly, the appeal is ordered dismissed.

                                                 PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.